IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


THE SCHOOL DISTRICT OF                       :   No. 134 EAL 2022
PHILADELPHIA                                 :
                                             :
                                             :   Petition for Allowance of Appeal
             v.                              :   from the Order of the
                                             :   Commonwealth Court
                                             :
CARLETON HOLMAN                              :
(WORKERS'COMPENSATION APPEAL                 :
BOARD)                                       :
                                             :
                                             :
PETITION OF: CARLETON HOLMAN                 :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.